Citation Nr: 1602799	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extension of a total temporary evaluation based on a service-connected right knee disability requiring a period of convalescence following an arthroscopy on July 20, 2009.

2.  Entitlement to a total temporary evaluation based on a service-connected right knee disability requiring a period of convalescence following an arthroscopy on June 2, 2010.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO assigned a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following an arthroscopy on July 20, 2009.  An evaluation of 20 percent was assigned, effective from October 1, 2009.  The Veteran appealed the duration of the temporary total evaluation; specifically, he contended that he was entitled to a convalescence period longer than two months.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to an extension of a total temporary evaluation based on a service-connected right knee disability requiring a period of convalescence past January 1, 2010, and entitlement to a total temporary evaluation based on a service-connected right knee disability requiring a period of convalescence following an arthroscopy on June 2, 2010, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence of record shows that the right knee arthroscopy performed on July 20, 2009, required additional convalescence of at least three months.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total evaluation for right knee instability status-post posterior cruciate ligament reconstruction are met for the rating period from July 20, 2009 to January 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in a September 2008 rating decision, the RO granted a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following a July 21, 2008 surgery.  He was assigned an evaluation of 20 percent thereafter, effective from February 1, 2009.  The Veteran did not appeal that rating decision.  

In August 2009, the Veteran filed a claim for a temporary total evaluation following a July 2009 surgery.  In a March 2010 rating decision, the RO granted a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following a July 20, 2009 surgery.  He was assigned an evaluation of 20 percent thereafter, effective from October 1, 2009.  In a March 2011 notice of disagreement, the Veteran contended that he was entitled to a period longer than two months following the July 20, 2009 surgery.  During the November 2015 hearing, the Veteran asserted that he was entitled to extensions of the temporary total evaluations based on his service-connected right knee disability requiring periods of convalescence following July 21, 2008 and July 20, 2009 surgeries.  However, the Veteran did not submit a timely notice of disagreement with the September 2008 rating decision and has not submitted a formal claim to the AOJ for an extension of his temporary total evaluation following his July 21, 2008 surgery.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Therefore, the decision below is limited to the period of time following the July 20, 2009 arthroscopy.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted. 38 C.F.R. § 4.30 (2015).  Total ratings will be assigned if treatment of a service-connected disability resulted in the following:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months are permitted under 38 C.F.R. § 4.30(a)(1), (2), and (3).  38 C.F.R. § 4.30(b)(1).  Extension of 1 to 6 months may be made under 38 C.F.R. § 4.30(a)(2) or (a)(3) with the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30. Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery; rather it is defined as a stage of recovery following an attack of disease, a surgical operation, or an injury, where recovery means the act of regaining or returning toward a normal or healthy state. Felden, 11 Vet. App. at 430 (quotations and citations omitted).

In this case, the Veteran underwent a right knee arthroscopy on July 20, 2009, at a private hospital.  In the operative report, the surgeon noted a large area of grade 4 chondromalacia, as well as a meniscal tear.  

During an August 2009 private orthopedic surgery follow-up evaluation, the Veteran reported that he continued to have a great deal of difficulty with his right knee, especially with any type of activity.  He denied having any insignificant instability; however, any activities that required standing for long periods or any amount of activity caused him significant pain.  A physical examination of the Veteran's right knee showed that he had full range of motion of the knee.  It was stable to varus and valgus stress.  He had a 1+ posterior drawer and anterior drawer when compared to the left side.  He was neurovascularly intact distally.  The examining physician related that the Veteran's pain was likely related to the grade 4 chondyle defect in his right knee.  He noted that the Veteran understood that he was too young to consider any type of knee replacement surgery; however, he indicated that there might be some procedures that sports surgeons could offer him.  The physician referred the Veteran to the sports medicine department for an evaluation.

In a September 2009 VA treatment note, the Veteran reported that his right knee continued to give him problems throughout the day and especially at night.  He indicated that he took as many as three or four Tramadols at one time for adequate pain relief to fall asleep.  An examination of the Veteran's right knee showed no active synovitis.  During a September 2009 VA pain medicine treatment note, the Veteran rated his right knee pain nine out of ten in severity.  He described throbbing, crushing, sharp pain, and indicated that nonsteroidal anti-inflammatory drugs (NSAIDs) and muscle relaxers provided some relief.  He reported that his pain moderately impacted his activities of daily living.  

In an October 2009 statement, the Veteran reported that his knee ached all of the time and that the back of his knee felt like it was "on fire."  He stated that he was unable to run more than 25 feet; stand for more than five minutes; participate in activities, such as basketball or tennis; kneel to pray; or take golf swings.  He indicated that Tramadol helped to alleviate his pain, but it caused him to become lightheaded and nauseas to the point that it required him to lie down.  He stated that he had not found employment in the chemical engineering field or any other field that he might be qualified to work.  He related that he took a job as a customer service representative; however, he was unable to start training due to multiple doctors' appointments.  He stated, "I believe that if I was able to gain some other form of employment, with the constant doctor appointments, surgeries, and time off work required for rehab, I would end up losing the next job also."  

In an October 2009 statement, the Veteran's cousin indicated that the Veteran had moved into her home.  She stated that, since moving in, the Veteran's condition had continually degraded.  She noted that he no longer attempted to walk and ride a stationary bike on a daily basis.  She related that she could see how difficult it was for him to walk, move, and do other things that one may take for granted on a daily basis.  

In a November 2009 VA orthopedic treatment note, the Veteran complained of continued right knee pain.  An examination revealed a positive posterior drawer test, Lachman's test was 1+, and he had mild laxity to varus and valgus stress with firm end points.  He also had laxity to his medial patellofemoral ligament (MPFL) and medial meniscus.  His muscle strength was 4+ out of 5 for his quadriceps and hamstrings.  He had mild tenderness to palpation over his pes bursa.  The examining orthopedic surgery resident diagnosed the Veteran with recurrent instability of the right knee.  He noted that the Veteran had clinical signs and symptoms, as well as arthroscopic evidence, of failure of his posterior cruciate ligament.  He referred the Veteran to a private orthopedist for an evaluation of his posterior cruciate and patellofemoral ligaments.  In addition, the resident stated, "Also, from the time [the Veteran] was operated on, on July 20, 2009, he was not fully released until he was seen by the University of Alabama Birmingham physician on September 16, 2009."

During a December 2009 private sports medicine evaluation, the Veteran complained of right knee pain.  A physical examination revealed tenderness to the posterior medial meniscus.  The right knee had no effusion.  Drawer, Lachman, pivot shift, varus and valgus, and Murray's testing were all 5 out of 5.  The Veteran demonstrated right knee range of motion from -5 degrees to 125 degrees.  The diagnosis was right patellar instability and a chondyle defect.  

In a March 2011 notice of disagreement, the Veteran indicated that he believed that his temporary total evaluation following his 2009 surgery should have lasted longer than two months.  Specifically, he contended that, five months after the 2009 surgery, a private physician recommended more surgery after reviewing the 2009 operative report.  He indicated that the private physician had determined that his right leg was not strong enough to walk correctly at that time.  He stated that he was unable to schedule surgery after December 2009 until his arthroscopy on June 2, 2010.  

During the November 2015 hearing, the Veteran testified that he was unable to work due to his surgery and rehabilitation.  He indicated that he was previously employed as a chemical engineer and he had worked in labs which required him to sit, stand, and climb on top of buildings.  He stated that he was unable to perform the requirements of his job from July 2008 until December 2010.  He stated that, during his July 2009 surgery, the physician found that one of the screws used to reconstruct his knee in 2008 had broken and there were bone fragments in his knee.  He indicated that VA was unable to evaluate him in order to refer him for surgery for a long period of time.  He related that he had the third surgery in June 2010.  

The Board finds that an extension of 3 months is warranted through December 31, 2009.  Based on the facts as indicated above, the Veteran's right knee surgery resulted in severe postoperative residuals; this conclusion is supported by the fact that an additional surgery was conducted in 2010, although it was determined necessary in 2009.   

The Board finds that the question of whether an extension is warranted from January 1, 2010 to June 2, 2010, the date of that surgery is not yet before the Board as it has not yet been referred to the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).  This issue is remanded below.

ORDER

A temporary total evaluation for the service-connected right ankle requiring a period of convalescence from September 20, 2009 to January 1, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the claim for an extension of the temporary total evaluation past January 1, 2010, remand is required for referral to the Veterans Service Center Manager to consider this issue.

Regarding the claim for a temporary total after the June 2, 2010 surgery, remand is required for the issuance of a statement of the case.  In a November 2010 rating decision, the RO denied entitlement to a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following a June 2, 2010 surgery.  In a November 2011 notice of disagreement, the Veteran disagreed with the RO's denial.  However, the AOJ has not yet issued the Veteran a statement of the case on this matter; thus, a remand for the issue of entitlement to a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following a June 2, 2010 surgery is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an extension of the temporary total evaluation assigned from July 20, 2009 to January 1, 2010 to the Veterans Service Center Manager.  

2.  Issue a statement of the case addressing the issue of entitlement to a temporary total evaluation based on the service-connected right knee disability requiring a period of convalescence following a June 2, 2010 surgery.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning the issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an extension of the temporary total evaluation assigned after the July 20, 2009 right knee surgery must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


